07/05/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0589


                                      DA 20-0589
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                            ORDER

 RYAN PATRICK SULLIVAN,

              Defendant and Appellant.
                                _________________

       Appellant Ryan Patrick Sullivan was granted an extension of time to file and serve
his opening brief on or before June 23, 2022. Sullivan was advised that no further
extensions of time would be granted. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than July 25, 2022. No further extensions will be granted. Failure to file
the brief within that time will result in dismissal of this appeal with prejudice and without
further notice.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                      July 5 2022